          Case 7:19-cv-09191-NSR Document 10 Filed 08/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                   USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                  DOCUMENT
                                                               ELECTRONICALLY FILED
YITZ GROSSMAN,
                                                               DOC #:
                                   Plaintiff,                  DATE FILED: 08/24/2020

                       -against-

WARDEN B. VON BLACKENSEE, CAPTAIN                                  19-CV-9191 (NSR)
MATT WHINERY, EXECUTIVE
                                                                         ORDER
ASSISTANT/CAMP ADMINISTRATOR CHRIS
ENTZEL, CHAPLAIN AVROHOM RICHTER,
J.L. MALDONADO, OFFICER AHAMAD
REZAK a/k/a AHMED REZAK,

                                   Defendant.

NELSON S. ROMÁN, United States District Judge:

        Plaintiff Yitz Grossman brings this pro se action, for which the filing fee has been paid,

alleging that Defendants violated his federally protected rights while he was incarcerated at

Otisville Correctional Facility. (ECF Nos. 1 & 5.) According to Plaintiff, Otisville employees

violated his right to freely practice his religion. (Id.)

        By Order of Service dated February 4, 2020, the Court directed the Clerk of Court to

issue summonses for Defendants Von Blackensee, Whinery, Entzel, Richter, Maldonado, and

Rezak. (ECF No. 6.) The court further directed Plaintiff to serve the summons and amended

complaint on Defendants within 90 days of the issuance of the summonses. (Id.) The Clerk of

Court issued summonses for all Defendants on February 5, 2020. On May 1, 2020, Plaintiff filed

a letter with the Court seeking an extension of time to serve Defendants. (ECF No. 8.) Plaintiff

states that for reasons related to his health and the global pandemic, he was unable to complete

service by the Court’s deadline. (Id.) Plaintiff further states that he has been unable to serve

Defendant Rezak at his last known residential address or business address. (Id.)
          Case 7:19-cv-09191-NSR Document 10 Filed 08/24/20 Page 2 of 2




       Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). Accordingly, the Court directs the

New York State Attorney General to provide to Plaintiff and the Court a current address for

service upon Defendant Officer Ahamad Rezak, a/k/a Ahmed Rezak. The New York State

Attorney General must provide this information to Plaintiff and the Court within 45 days of the

date of this order. Upon receipt of the service address for Defendant Rezak, the Court will issue

a supplemental order of service directing the Clerk of Court to complete a USM-285 form with

the proper service address.

       Further, the Court grants Plaintiff’s request for an extension of time to complete service

of the summons and amended complaint upon Defendants. Plaintiff shall serve the summons

and amended complaint upon Defendants Von Blackensee, Whinery, Entzel, Richter, and

Maldonado within 45 days of the date of this Order.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff at the address listed

on the Docket. The Clerk of Court is further directed to mail a copy of this order to the New

York State Attorney General at: 28 Liberty Street, 16th Floor New York, NY 10005.



SO ORDERED.

 Dated:   August 24, 2020
          White Plains, New York

                                                              NELSON S. ROMÁN
                                                            United States District Judge




                                                  2
